Citation Nr: 0709554	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-06 394	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a disorder of the 
right middle finger.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for a right wrist 
disorder.

8.  Entitlement to service connection for a left wrist 
disorder.

9.  Entitlement to service connection for a disorder of the 
right thumb.

10.  Entitlement to service connection for a disorder of the 
left thumb.

11.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to September 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, MD, which denied entitlement to service connection 
for an orthopedic disease.

The appellant was afforded a hearing before the undersigned 
in May 2005.

The May 2004 rating decision here on appeal denied 
entitlement to service connection for an orthopedic disease, 
parenthetically described as disorders related to the right 
hip, both knees, the low back, the right middle finger, both 
ankles, both wrists, both thumbs, and the right shoulder.  
The VA Form 8 certifying the veteran's appeal to the Board, 
dated in March 2005, characterized the issue on appeal as 
service connection for an orthopedic disease (with the 
aforementioned claimed disorders likewise in parenthesis).  
The Board will now adjudicate one issue, and defer 
adjudication of the remaining until further development is 
completed.  In light of the foregoing, and the particularized 
original claim presented by the veteran, the Board has styled 
the issues accordingly. 

The record raises the issue of entitlement to service 
connection for scoliosis.  As this issue is not certified or 
developed for Board adjudication at this time, it is referred 
to the RO for appropriate action.

For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, 
degenerative changes of the knees are due to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
degenerative changes of the knees were incurred during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his bilateral knee disorder is 
related to his military service.  The veteran requests that 
he be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In deciding whether the veteran is entitled to service 
connection, it is the Board's responsibility to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source. 

The veteran's service medical records show numerous 
complaints and treatment related to right and left knee 
symptomatology.  

In-service medical evidence includes a complaint of right 
knee pain in November 1985, with a diagnosis of 
chondromalacia patella (i.e., runner's knee) of the right 
knee.  In January 1986, there was yet another diagnosis (on 
this occasion, provisional) of chondromalacia patella of the 
right knee.  In August 1988, a service medical record noted a 
swollen right knee.  In June 1992, there was a report of left 
knee pain.  There is a September 1992 sick bay record of mild 
left knee sprain, as well as yet another service medical 
record from that same month further confirming this problem.  
In September 1992, a diagnosis of chondromalacia patella of 
the left knee was also registered.  

In September 1998, a service medical record noted the 
veteran's complaint of the "knee going out"; a diagnosis of 
right knee effusion was given on that occasion.  A September 
1998 X-ray study of the right knee additionally confirmed 
that bone spurs of the patella were seen arising from 
superior and inferior margins of the patella.

A quadrennial examination record dated in September 2002 
noted the veteran's past or current history of both swollen 
or painful joints and "trick" or locked knee(s), and 
specifically noted his left knee musculoskeletal pain as 
well.  That examination diagnosed mild arthritis and strain 
of the left knee.  Finally, there is an October 2002 
diagnosis of bilateral patellar femoral syndrome (PFS), and, 
additionally, X-ray confirmation in that same month of left 
knee fragmented tibial tubercle and tibial beaking.

The veteran's August 2003 separation medical examination 
noted his history of lower extremity problems.

Postservice medical records include a November 2003 VA 
examination which included x-ray studies of the knees.  Those 
studies revealed symmetric degenerative changes, especially 
on the right.  

In light of the VA examination findings, similar in-service 
findings, and repeated in-service complaints of knee pain, 
the Board concludes that after resolving reasonable doubt in 
the veteran's favor that service connection for degenerative 
changes of the knees is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

As this decision is a complete grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 (VCAA) and the effect it had on the veteran's claim is 
not needed.


ORDER

Entitlement to service connection for degenerative changes of 
the knees is granted.


REMAND

The service medical records are rife with evidence of 
numerous orthopedic complaints and treatment for various 
disorders of the right hip, the low back, the right middle 
finger, ankles, wrists, thumbs, and the right shoulder.  
There are some indications pertaining to actual or possible 
in-service fractures, as well as some evidence of early 
arthritis of some joints including the right hip.  
Unfortunately, the VA staff physician who examined the 
veteran in November 2003 failed to note any of this evidence.  
Hence, the question arises whether the claims folder, to 
particularly include the service medical records, was 
available to and reviewed by the examiner as is required.  
38 C.F.R. §§ 4.1, 4.2 (2006).  Accordingly, a new examination 
is in order.

Therefore, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
here being remanded as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App 473 (2006).

2.  The RO should inform the veteran and 
his representative that the current record 
is generally devoid of medical nexus 
evidence showing a relationship between 
military service and disorders of the 
right hip, the low back, the right middle 
finger, both ankles, both wrists, both 
thumbs, and the right shoulder.  The RO 
should invite the claimant and his 
representative to identify the location of 
any pertinent, not previously submitted 
medical records and provide VA with the 
necessary authorizations to associate this 
information with the record.  The 
appellant may, of course, offer medical 
opinion evidence which concludes, with 
supporting reasons and bases, that his 
military service either caused or 
aggravated his disorders of the right hip, 
low back, right middle finger, both 
ankles, both wrists, both thumbs, and the 
right shoulder; or that arthritis was 
compensably disabling within one year of 
his September 2003 separation from active 
duty.

3.  After associating with the record any 
evidence received, the veteran is to be 
afforded a VA orthopedic examination by an 
orthopedist other than the examiner who 
conducted the November 2003 study.  The 
claims folder must be made available to 
and reviewed by the orthopedist prior to 
the examination.  All indicated tests and 
studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician is to 
address for each of the remaining ten 
disorders whether it is at least as likely 
as not, i.e., is there a 50/50 chance, 
that the disorder was incurred in or 
aggravated by military service?  If 
arthritis is diagnosed the examiner must 
opine whether it is at least as likely as 
not that arthritis was compensably 
disabling within the first year following 
the veteran's separation from active duty 
in 2003?  A complete rationale explaining 
the reasons for any proffered opinion 
should be provided.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

5.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  

6.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make determinations based on 
the law and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  If the veteran fails 
to show for his VA examination, the SSOC 
must cite to 38 C.F.R. § 3.655 (2006).  A 
reasonable period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


